 



AMENDMENT NO. 3 TO THE PROMISSORY NOTE dated as of April 29, 2012 (this
“Amendment”), among CERES VENTURES, INC. (formerly PhytoMedical Technologies,
Inc.), a Nevada corporation (the “Borrower”) and JEET SIDHU, a resident of the
Province of British Columbia (“Holder”).

 

WHEREAS, the Borrower issued to the Holder a 8 ½ % Convertible Promissory Note
dated May 20, 2011, and as amended on July 14, 2011, and December 29, 2011, in
the original principal amount of $100,000 (the “Note”), of which $50,000 and
interest thereon have previously been paid.

 

WHEREAS, the Borrower has requested, and the Holder has agreed, to amend the
Note as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, and for other good and valuable consideration, notwithstanding any
provisions of the Promissory Note to the contrary, the parties hereto hereby
agree as follows:

 

The Note shall be paid as follows:

 

1. $50,000, and the interest due on that amount, shall be paid no later than
June 30, 2012.

 

This Amendment may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties, it being understood that all Parties need not sign the same
counterpart. This Amendment may be executed by facsimile signature and a
facsimile signature shall constitute an original for all purposes.

 

Except as amended hereby, the terms and conditions of the Note remain in full
force and effect.

 

 

[Signature Page Follows]

 



1

 

 